STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   October 11, 2016
              Plaintiff-Appellee,

v                                                                  No. 327599
                                                                   Wayne Circuit Court
DERRICK DERRON REMUS,                                              LC No. 14-006110-FC

              Defendant-Appellant.


Before: SAAD, P.J., and JANSEN and M. J. KELLY, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of two counts of second-degree
murder, MCL 750.317, two counts of assault with intent to commit murder, MCL 750.83,
possession of a firearm by a person convicted of a felony (felon-in-possession), MCL 750.224f,
intentional discharge of a firearm at a dwelling or potentially occupied structure, MCL 750.234b,
and possession of a firearm during the commission of a felony (felony-firearm), MCL 750.227b.
Defendant was sentenced to 35 to 60 years’ imprisonment for his second-degree murder
convictions, 15 to 30 years’ imprisonment for his assault with intent to commit murder
convictions, one to five years’ imprisonment for his felon-in-possession conviction, 1 to 10
years’ imprisonment for his intentional discharge of a firearm at a dwelling or potentially
occupied structure conviction, and two years’ imprisonment for his felony-firearm conviction.
We affirm.

        During the evening of June 25, 2014, Yalondthe Williams (Yalondthe) invited friends
and family members to her home located on West Grand Street in Detroit. After the guests
arrived, Yalondthe talked with defendant on the telephone, and defendant asked to come over.
Yalondthe had met defendant one month prior, and the two talked on and off. Yalondthe told
defendant not to come over until her guests left her home. Despite this instruction, defendant
came to the home while people were still over. While outside of the home, defendant attempted
to get Yalondthe to speak with him, but was rebuffed. Yalondthe told defendant to leave her
home. Two guests at the party, Daylon Randall and Robert Beverly, also told defendant that he
should leave.

        Yalondthe then proceeded to walk into her home and enter the bathroom. Yalondthe then
called defendant and asked him why he was bothering her. In response, defendant stated, “I’m


                                               -1-
from Linwood. I’m about to show you how I get down.” Approximately five minutes later,
Yalondthe heard gunshots.

        Another guest at the party, Tyrone Walker, saw defendant walking down the street
toward the home of defendant’s relative. As defendant was walking away, Walker overheard
defendant stating, “Give me the gun, give me the gun.” Approximately 20 minutes later, Walker
observed a red vehicle drive up slowly toward Yalondthe’s home. The back rear window rolled
down and defendant fired one shot into the air. Walker testified that although it was dark
outside, he was able to identify defendant because the flash from the gun illuminated defendant’s
face. The car then drove in front of Yalondthe’s house, and defendant fired multiple shots
toward the home. Walker ran away after seeing defendant fire the first gunshot, and he was not
hit with any bullets. Randall and Beverly were killed during the incident, and a man named
Randy Brooks was injured by a bullet.1

        After hearing the gunshots from inside of her home, Yalondthe rushed outside to see
what had occurred. When she walked outside, Yalondthe witnessed Walker cradling Beverly.
Walker was hysterical and told Yalondthe that he saw defendant drive by the house and shoot.
Walker told the police at the scene that the shooter was “Yalondthe’s ex-boyfriend,” but he
identified defendant by name as the shooter during his second police interview later that day. He
explained at trial that he did not want to identify defendant by name at the scene of the incident
because members of defendant’s family were nearby.

        Devin Fernandez, a cousin of Walker and Beverly, received a telephone call from Walker
after the incident and rushed to the scene to check on the condition of his family members. After
he disrupted the police investigation, he was arrested and taken to the Mound Detention Center.
While in a holding cell, Fernandez overheard defendant, who was also in the holding cell, admit
to another inmate that he was responsible for the double murder at Linwood and West Grand.
Fernandez had never seen defendant before he encountered him in the holding cell.

       Defendant first argues that the prosecutor engaged in misconduct during the prosecutor’s
closing argument. We disagree.

        In order to preserve a claim of prosecutorial misconduct, the defendant must
contemporaneously object to the alleged misconduct and ask for a curative instruction. People v
Bennett, 290 Mich. App. 465, 475; 802 NW2d 627 (2010). Defendant did not object to the
contested remarks made by the prosecutor. Therefore, this issue is not preserved for appeal.
This Court reviews unpreserved issues for plain error affecting a defendant’s substantial rights.
People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). In order to avoid forfeiture of the
issue, (1) error must have occurred (2) the error must have been plain, i.e., clear or obvious and
(3) the plain error affected the defendant’s substantial rights. Id. This third requirement is



1
  Defendant was convicted of second-degree murder with regard to Randall and Beverly, and
assault with intent to commit murder with regard to Brooks and Walker, in addition to the other
convictions listed above.


                                               -2-
satisfied if the defendant can demonstrate prejudice, meaning “that the error affected the
outcome of the lower court proceedings.” Id. If the defendant satisfies these three requirements,
this Court will only grant reversal when the plain error resulted in the conviction of an innocent
defendant or “seriously affect[ed] the fairness, integrity or public reputation of judicial
proceedings independent of the defendant’s innocence.” Id. (citation and quotation marks
omitted; alteration in original).

        “[T]he test for prosecutorial misconduct is whether a defendant was denied a fair and
impartial trial.” People v Dobek, 274 Mich. App. 58, 63; 732 NW2d 546 (2007). “Issues of
prosecutorial misconduct are decided case by case, and this Court must examine the entire record
and evaluate a prosecutor’s remarks in context.” Id. at 66. “The propriety of a prosecutor’s
remarks depends on all the facts of the case.” Id. (quotation marks and citation omitted). In
general, “ ‘[p]rosecutors are accorded great latitude regarding their arguments and conduct.’ ”
People v Bahoda, 448 Mich. 261, 282; 531 NW2d 659 (1995) (citation omitted; alteration in
original). A prosecutor “is free to argue the evidence and all reasonable inferences arising from
it.” Dobek, 274 Mich. App. at 66. The prosecutor “is not required to state inferences and
conclusions in the blandest possible terms.” People v Launsburry, 217 Mich. App. 358, 361; 551
NW2d 460 (1996). However, a prosecutor cannot argue facts not in evidence. People v Watson,
245 Mich. App. 572, 588; 629 NW2d 411 (2001). “[W]here a curative instruction could have
alleviated any prejudicial effect we will not find error requiring reversal.” People v Ackerman,
257 Mich. App. 434, 449; 669 NW2d 818 (2003).

        Defendant first argues that the prosecutor committed misconduct when the prosecutor
stated during closing argument that Yalondthe and Walker positively identified defendant as the
assailant. A review of the prosecutor’s closing argument demonstrates that the prosecutor was
merely summarizing the testimony of Yalondthe and Walker in order to rebut defense counsel’s
theory that Yalondthe and Walker had conspired to frame defendant for the shooting. The
prosecutor noted that Walker told Yalondthe that defendant was the assailant immediately after
the shooting took place while Walker was in a very emotional state. The prosecutor noted that a
responding officer confirmed that Walker was hysterical and that Yalondthe told officers of
Walker’s statement in the immediate aftermath of the shooting. Walker also identified defendant
as the shooter in his second interview with police. The prosecutor argued that this undermined
the contention that Walker was falsely accusing defendant.

         Contrary to defendant’s assertion, the prosecutor did not mischaracterize Yalondthe’s
testimony by stating that she was an eyewitness. The prosecution acknowledged that Yalondthe
was not at the scene when the shooting occurred, but instead spoke with Walker in the immediate
aftermath. As noted above, the prosecutor may argue the evidence. See Dobek, 274 Mich. App.
at 66. Furthermore, the prosecutor noted that Walker changed the way he identified the assailant
during the course of his first two interviews with police. The prosecutor stated that while Walker
initially only identified the shooter as Yalondthe’s ex-boyfriend, he did this out of fear of
defendant’s family. The prosecutor noted testimony regarding the difficulty of getting witnesses
to cooperate, as well as Walker’s own testimony that he was intimidated by the presence of
defendant’s family while he was giving his initial interview to police. When viewed in context,
it cannot be said that the prosecutor’s statements regarding Yalondthe’s and Walker’s
identifications denied defendant a fair and impartial trial. See id. at 63. Furthermore, the trial
court instructed the jury that the attorneys’ arguments were not evidence. Jurors are presumed to
                                               -3-
follow the jury instructions. People v Meissner, 294 Mich. App. 438, 457; 812 NW2d 37 (2011).
Therefore, this instruction was sufficient to cure any prejudice. See Ackerman, 257 Mich. App. at
449.

        Defendant next argues that the prosecutor committed misconduct when the prosecutor
stated during his closing argument that the flash from a fired gun is “extremely bright.” The
prosecutor argued that this extreme brightness allowed Walker to see who was firing the gun
from the vehicle toward Yalondthe’s home. Defendant contends that the brightness of a gun
flash was not established by expert testimony and, as a result, the prosecutor was arguing facts
not in evidence. While defendant is correct that there was no expert witness who testified
regarding the brightness that is emitted from a fired gun, the Michigan Supreme Court has held
that a prosecutor is permitted to argue all reasonable inferences from the evidence as it relates to
his theory of the case. Bahoda, 448 Mich. at 282.

        At trial, Walker testified that defendant fired a gun from the back seat of a vehicle. When
asked if the flash from the gun illuminated defendant’s face, Walker testified that it did. Walker
then testified that he was sure that the flash was bright enough to show defendant’s face. Given
Walker’s testimony that he could clearly see defendant’s face even though the incident occurred
during the early morning hours, the prosecutor made a reasonable inference that the gun
produced a flash that was extremely bright. Furthermore, jurors are permitted to, and should, use
their common sense and everyday experience when evaluating the evidence. People v Simon,
189 Mich. App. 565, 567-568; 473 NW2d 785 (1991). That a fired gun creates a bright light
involves a matter that the jury could have inferred from their common knowledge and
experiences. Even if the prosecutor’s statement was improper, the trial court provided an
instruction to the jury that the attorneys’ statements and arguments are not evidence. Because
any prejudicial effect of the prosecutor’s remark would be minimal in light of Walker’s
testimony, this instruction was sufficient to cure any prejudice. See Ackerman, 257 Mich. App. at
449.

      Defendant also argues that he was denied his right to the effective assistance of counsel
when his trial counsel failed to object to the prosecutor’s contested remarks during closing
argument. We disagree.

         In order to preserve an ineffective assistance of counsel claim for appeal, a defendant
must have moved for a new trial or a Ginther2 hearing on that basis in the trial court. See People
v Payne, 285 Mich. App. 181, 188; 774 NW2d 714 (2009). Defendant did not move for a new
trial or an evidentiary hearing in the trial court. Therefore, this issue is not preserved for appeal.
The ultimate constitutional issue arising from an ineffective assistance of counsel claim is
reviewed de novo. People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). Any findings
of fact are reviewed for clear error. See id. When no Ginther hearing is held, review is limited
to mistakes apparent on the record. Payne, 285 Mich. App. at 188.




2
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                 -4-
        In order to prevail on an ineffective assistance of counsel claim, “a defendant must show
that (1) counsel’s performance fell below an objective standard of reasonableness and (2) but for
counsel’s deficient performance, there is a reasonable probability that the outcome would have
been different.” People v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012). With regard
to the objective standard of reasonableness, the defendant must overcome a strong presumption
that defense counsel’s conduct stemmed from a sound trial strategy. Id. at 52. “Counsel is not
ineffective for failing to make a futile objection.” People v Thomas, 260 Mich. App. 450, 457;
678 NW2d 631 (2004).

        As noted above, the prosecutor’s statements regarding the identifications made by
Yalondthe and Walker did not constitute prosecutorial misconduct. The prosecutor’s statement
regarding the brightness created by a fired gun also was not improper. As a result, any objection
made by defense counsel would have failed. This Court has explicitly stated that “[c]ounsel is
not ineffective for failing to make a futile objection.” Thomas, 260 Mich. App. at 457. Therefore,
defendant was not denied his right to the effective assistance of counsel.

       Affirmed.


                                                           /s/ Henry William Saad
                                                           /s/ Kathleen Jansen
                                                           /s/ Michael J. Kelly




                                               -5-